internal_revenue_service uil number release date re cc dom p si 7--plr-116877-98 january legend estate ssn decedent spouse ssn trustee executor date dear this is in response to your letter dated requesting an extension of time under sec_301_9100-1 of the procedure and administration regulations to change the amount of a qualified_terminable_interest_property qtip_election under sec_2056 of the internal_revenue_code decedent died on date survived by spouse article second of the decedent's last will and testament provided for a residuary marital trust that qualified under sec_2056 decedent's trustee retained attorney to represent trustee as executor of the decedent's_estate executor did not have extensive experience in the preparation of form_706 united_states gift_tax_return executor recommended that trustee hire law firm as counsel for the preparation of the form_706 trustee agreed to hiring law firm to assist in the preparation of the decedent's_estate tax_return when form_706 was filed a marital_deduction was claimed on schedule m for property that otherwise qualified under sec_2056 trustee was not made aware of the availability of a partial_qtip_election and proceeded to make the qtip_election for the full amount of the trust sec_2001 imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2056 provides that for purposes of the tax imposed by sec_2001 the value of the taxable_estate will except as limited by sec_2056 be determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property that passes or has passed_from_the_decedent to the surviving_spouse but only to the extent that the interest is included in determining the value of the gross_estate sec_2056 provides that in the case of qualified_terminable_interest_property for purposes of sec_2056 the property shall be treated as passing to the surviving_spouse and for purposes of sec_2056 no part of the property shall be treated as passing to any person other than the surviving_spouse sec_2056 defines qualified_terminable_interest_property as property which passes from the decedent in which the surviving_spouse has a qualifying_income_interest_for_life and to which an election under sec_2056 applies sec_2056 provides that an election under sec_2056 with respect to any property shall be made by the executor on the return of tax imposed by sec_2001 such an election once made shall be irrevocable sec_20_2056_b_-7 of the estate_tax regulations provides that the election referred to in sec_2056 and v is made on the return of tax imposed by sec_2001 or sec_2001 for purposes of sec_20_2056_b_-7 the term return of tax imposed by sec_2001 means the last estate_tax_return filed by the executor on or before the due_date of the return including extensions or if a timely return is not filed the first estate_tax_return filed by the executor after the due_date sec_2044 provides that the value of the gross_estate will include the value of any property to which this section applies in which the decedent had a qualifying_income_interest_for_life sec_2044 says that sec_2044 applies to any property if a deduction was allowed with respect to the transfer of the property to the decedent under sec_2056 by reason of sec_2056 sec_301_9100-1 provides that the commissioner in exercising the commissioner’s discretion may grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-2 and sec_301_9100-3 provide the standards the commissioner will use to determine whether to grant an extension of time to make the election sec_301_9100-1 sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 based on the facts and representations submitted with your request we have determined that the requirements of sec_301_9100-3 have been satisfied therefore an extension of time to make the partial_qtip_election is granted until days from the date of this ruling except as we have specifically ruled herein we express or imply no opinion as to the federal tax consequences of this transaction under the cited provisions or under any other provisions of the code this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent sincerely paul f kugler assistant chief_counsel passthroughs and special industries enclosure copy for sec_6110 purpose
